
	
		II
		Calendar No. 422
		110th CONGRESS
		1st Session
		S. 1662
		[Report No. 110–199]
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		
			October 16, 2007
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  reauthorize the venture capital program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Venture Capital Act of
			 2007.
		2.ReauthorizationSection 20 of the Small Business Act (15
			 U.S.C. 631 note) is amended by inserting after subsection (e) the
			 following:
			
				(f)Small Business
				Venture CapitalFor the programs authorized under part A of title
				III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et seq.), the
				Administrator is authorized to make—
					(1)$500,000,000 in
				purchases of participating securities for each of fiscal years 2007 through
				2010; and
					(2)(A)$2,000,000,000 in
				guarantees of debentures for fiscal year 2007;
						(B)$2,250,000,000 in
				guarantees of debentures for fiscal year 2008;
						(C)$2,500,000,000 in
				guarantees of debentures for fiscal year 2009; and
						(D)$2,775,000,000 in
				guarantees of debentures for fiscal year
				2010.
						.
		3.Leverage
			(a)In
			 generalSection 303(b)(2) of the Small Business Investment Act of
			 1958 (15 U.S.C. 683(b)(2)) is amended to read as follows:
				
					(2)Maximum
				leverage
						(A)In
				generalThe maximum amount of outstanding leverage made available
				to any 1 company licensed under section 301(c) may not exceed the lesser
				of—
							(i)300 percent of
				private capital; or
							(ii)$150,000,000.
							(B)Multiple
				licenses under common controlThe maximum amount of outstanding
				leverage made available to 2 or more companies licensed under section 301(c)
				that are commonly controlled (as determined by the Administrator) may not
				exceed $225,000,000.
						(C)Investments in
				women-owned and minority-owned businesses and in low-income geographic
				areas
							(i)In
				generalThe maximum amount of outstanding leverage made available
				to—
								(I)any 1 company
				described in clause (ii) may not exceed the lesser of—
									(aa)300 percent of
				private capital; or
									(bb)$175,000,000;
				and
									(II)2 or more
				companies described in clause (ii) that are commonly controlled (as determined
				by the Administrator) may not exceed $250,000,000.
								(ii)ApplicabilityA
				company described in this clause is a company licensed under section 301(c)
				that certifies in writing that not less than 50 percent of the dollar amount of
				investments of that company shall be made in companies that, prior to that
				investment, are owned by women or minorities (as determined by the
				Administrator) or are located in a low-income geographic area (as that term is
				defined in section 351).
							(iii)ExceptionThe
				Administrator may, on a case-by-case basis, impose such additional terms and
				conditions as the Administrator determines to be appropriate to minimize the
				risk of loss to the Administration in the event of a
				default.
							.
			(b)Technical and
			 conforming amendmentsSection 303(b) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 683(b)) is amended by striking paragraph
			 (4).
			4.Investments in
			 smaller enterprisesSection
			 303(d) of the Small Business Investment Act of 1958 (15 U.S.C. 683(d)) is
			 amended to read as follows:
			
				(d)Investments in
				smaller enterprisesThe Administrator shall require each
				licensee, as a condition of an application for leverage, to certify in writing
				that not less than 25 percent of the aggregate dollar amount of financings of
				that licensee shall be provided to smaller
				enterprises.
				.
		5.Private
			 capital
			(a)In
			 generalSection 103(9)(A)(ii)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 662(9)(A)(ii)) is
			 amended by inserting , for any company licensed under section 301(c) on
			 or after October 1, 2004, before leverage shall not be funded
			 based on such commitments.
			
	
		1.Short titleThis Act may be cited as the
			 Small Business Venture Capital Act of
			 2007.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term low-income
			 geographic area has the meaning given that term in section 351 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 689), as amended by this
			 Act;
			(3)the term New
			 Markets Venture Capital company has the meaning given that term in
			 section 351 of the Small Business Investment Act of 1958 (15 U.S.C. 689);
			 and
			(4)the term New
			 Markets Venture Capital Program means the program under part B of title
			 III of the Small Business Investment Act of 1958 (15 U.S.C. 689 et
			 seq.).
			3.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Definitions.
				Sec. 3. Table of contents.
				TITLE I—Small business investment
				company program
				Sec. 101. Reauthorization.
				Sec. 102. Leverage.
				Sec. 103. Investments in small er
				enterprises.
				Sec. 104. Private capital.
				Sec. 105. Maximum investment in a
				company.
				TITLE II—New Markets Venture
				Capital Program
				Sec. 201. Diversification of New Markets
				Venture Capital Program.
				Sec. 202. Establishment of Office of New
				Markets Venture Capital.
				Sec. 203. Low-income geographic
				areas.
				Sec. 204. Applications for New Markets Venture
				Capital Program.
				Sec. 205. Operational assistance
				grants.
				Sec. 206.
				Authorization.
			
		ISmall business investment
			 company program
			101.ReauthorizationSection 20 of the Small Business Act (15
			 U.S.C. 631 note) is amended by inserting after subsection (e) the
			 following:
				
					(f)Small Business Venture
				CapitalFor the programs authorized under part A of title III of
				the Small Business Investment Act of 1958 (15 U.S.C. 681 et seq.), the
				Administrator is authorized to make—
						(1)$500,000,000 in purchases
				of participating securities for each of fiscal years 2007 through 2010;
				and
						(2)(A)$2,000,000,000 in
				guarantees of debentures for fiscal year 2007;
							(B)$2,250,000,000 in
				guarantees of debentures for fiscal year 2008;
							(C)$2,500,000,000 in
				guarantees of debentures for fiscal year 2009; and
							(D)$2,750,000,000 in
				guarantees of debentures for fiscal year
				2010.
							.
			102.Leverage
				(a)In
			 generalSection 303(b)(2) of the Small Business Investment Act of
			 1958 (15 U.S.C. 683(b)(2)) is amended to read as follows:
					
						(2)Maximum
				leverage
							(A)In
				generalThe maximum amount of outstanding leverage made available
				to any 1 company licensed under section 301(c) may not exceed the lesser
				of—
								(i)300 percent of private
				capital; or
								(ii)$150,000,000.
								(B)Multiple licenses under
				common controlThe maximum amount of outstanding leverage made
				available to 2 or more companies licensed under section 301(c) that are
				commonly controlled (as determined by the Administrator) may not exceed
				$225,000,000.
							(C)Investments in
				women-owned and minority-owned businesses and in low-income geographic
				areas
								(i)In
				generalThe maximum amount of outstanding leverage made available
				to—
									(I)any 1 company described
				in clause (ii) may not exceed the lesser of—
										(aa)300 percent of private
				capital; or
										(bb)$175,000,000; and
										(II)2 or more companies
				described in clause (ii) that are commonly controlled (as determined by the
				Administrator) may not exceed $250,000,000.
									(ii)ApplicabilityA
				company described in this clause is a company licensed under section 301(c)
				that certifies in writing that not less than 50 percent of the dollar amount of
				investments of that company shall be made in companies that, prior to that
				investment, are owned by women or minorities (as determined by the
				Administrator) or are located in a low-income geographic area (as that term is
				defined in section 351).
								(D)ExceptionThe
				Administrator may, on a case-by-case basis, impose such additional terms and
				conditions relating to the maximum amount of outstanding leverage made
				available as the Administrator determines to be appropriate to minimize the
				risk of loss to the Administration in the event of a
				default.
							.
				(b)Technical and
			 conforming amendmentsSection 303(b) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 683(b)) is amended by striking paragraph
			 (4).
				103.Investments in smaller
			 enterprisesSection 303(d) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 683(d)) is amended to read
			 as follows:
				
					(d)Investments in smaller
				enterprisesThe Administrator shall require each licensee, as a
				condition of an application for leverage, to certify in writing that not less
				than 25 percent of the aggregate dollar amount of financings of that licensee
				shall be provided to smaller
				enterprises.
					.
			104.Private
			 capitalSection 103(9)(A)(ii)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 662(9)(A)(ii)) is
			 amended by inserting , except for any company licensed under section
			 301(c) on or before September 30, 2004, that holds commitments from the
			 Administration for participating security leverage, before
			 leverage shall not be funded based on such commitments.
			105.Maximum investment in
			 a companySection 306(a) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 686(a)) is amended by
			 striking 20 per centum and inserting 30
			 percent.
			IINew Markets Venture
			 Capital Program
			201.Diversification of New
			 Markets Venture Capital Program
				(a)Selection of companies
			 in each geographic regionSection 354 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c) is amended by adding at the end the
			 following:
					
						(f)Geographic
				goalIn selecting companies to participate as New Markets Venture
				Capital companies in the program established under this part, the Administrator
				shall have as a goal to select, from among companies submitting applications
				under subsection (b), at least 1 company from each geographic region of the
				Administration.
						.
				(b)Participation in New
			 Markets Venture Capital Program
					(1)Administration
			 participation requiredSection 353 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b) is amended in the matter preceding
			 paragraph (1), by striking under which the Administrator may and
			 inserting under which the Administrator shall.
					(2)Small manufacturer
			 participationSection 353(1) of the Small Business Investment Act
			 of 1958 (15 U.S.C. 689b(1)) is amended by inserting after section
			 352 the following: (with a goal of at least 1 such agreement to
			 be with a company engaged primarily in the development of and investment in
			 small manufacturers, to the extent practicable).
					202.Establishment of
			 Office of New Markets Venture CapitalTitle II of the Small Business Investment
			 Act of 1958 (15 U.S.C. 671) is amended by adding at the end the
			 following:
				
					202.Office of New Markets
				Venture Capital
						(a)EstablishmentThere is established in the Investment
				Division of the Administration, the Office of New Markets Venture
				Capital.
						(b)DirectorThe
				head of the Office of New Markets Venture Capital shall be an individual
				appointed in the competitive service or excepted service.
						(c)Responsibilities of
				DirectorThe responsibilities of the head of the Office of New
				Markets Venture Capital include—
							(1)to administer the New
				Markets Venture Capital Program under part B of title III;
							(2)to assess, not less
				frequently than once every 2 years, the nature and scope of the New Markets
				Venture Capital Program and to advise the Administrator on recommended changes
				to the program, based on such assessment;
							(3)to work to expand the
				number of small business concerns participating in the New Markets Venture
				Capital Program; and
							(4)to encourage investment
				in small
				manufacturing.
							.
			203.Low-income geographic
			 areas
				(a)In
			 generalSection 351 of the Small Business Investment Act of 1958
			 (15 U.S.C. 689) is amended—
					(1)by striking paragraph
			 (2);
					(2)by redesignating
			 paragraphs (3) through (8) as paragraphs (2) through (7), respectively;
			 and
					(3)in paragraph (2), as so
			 redesignated—
						(A)in the matter preceding
			 subparagraph (A)—
							(i)by striking the
			 term and inserting The term; and
							(ii)by striking
			 means;
							(B)by striking subparagraph
			 (A) and inserting the following:
							
								(A)means a low-income
				community within the meaning of section 45D(e) of the Internal Revenue
				Code of 1986 (relating to the new markets tax credit);
				and
								;
				and
						(C)in subparagraph (B), in
			 the matter preceding clause (i), by inserting includes before
			 any area.
						(b)Application of amended
			 definition to capital requirementThe definition of a low-income
			 geographic area in section 351 of the Small Business Investment Act of 1958, as
			 amended by subsection (a), shall apply to capital raised by a New Markets
			 Venture Capital company before, on, or after the date of enactment of this
			 Act.
				204.Applications for New
			 Markets Venture Capital ProgramNot later than 1 year after the date of
			 enactment of this Act, the Administrator shall prescribe standard documents for
			 an application for final approval by a New Markets Venture Capital company
			 under section 354(e) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689c(e)). The Administrator shall ensure that such documents are designed to
			 substantially reduce the cost burden of the application process on a company
			 making such an application.
			205.Operational assistance
			 grants
				(a)In
			 generalSection 358(a)(4)(A)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 689g(a)(4)(A)) is
			 amended to read as follows:
					
						(A)New markets venture
				capital companiesNotwithstanding section 354(d)(2), the
				amount of a grant made under this subsection to a New Markets Venture Capital
				company shall be equal to the lesser of—
							(i)10 percent of the private capital raised by
				the company; or
							(ii)$1,000,000.
							.
				(b)Conforming amendment
			 and limitation on time for final approval of companiesSection
			 354(d) of the Small Business Investment Act of 1958 (15 U.S.C. 689c(d)) is
			 amended to read as follows:
					
						(d)Requirements To be met for final
				approvalThe Administrator
				shall grant each conditionally approved company 2 years to raise not less than
				$5,000,000 of private capital or binding capital commitments from one or more
				investors (other than agencies or departments of the Federal Government) who
				met criteria established by the
				Administrator.
						.
				206.AuthorizationSection 368(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689q(a)) is amended—
				(1)in the matter preceding paragraph (1), by
			 striking fiscal years 2001 through 2006 and inserting
			 fiscal years 2007 through 2010; and
				(2)in paragraph (2), by
			 striking $30,000,000 and inserting
			 $20,000,000.
				
	
		October 16, 2007
		Reported with an amendment
	
